Citation Nr: 1722400	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  07-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, exostosis, degenerative joint disease (DJD), hallux valgus and plantar fasciitis, and to also include as secondary to service-connected cold injury residuals, bilateral hip and lumbar spine disabilities.

2.  Entitlement to service connection for a gastrointestinal disorder, to include acid reflux/gastroesophageal reflux disease (GERD) and/or a stomach ulcer.

3.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

4.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from January 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2007, and at a Board hearing before the undersigned Acting Veterans Law Judge in June 2010; transcripts of those hearings are associated with the claims file.

This case was initially before the Board in September 2010, at which time the Board awarded service connection for cold injury residuals.  That issue is considered final and will no longer be discussed in this decision.  

Additionally, in September 2010, the Board reopened service connection claims for pes planus and exostosis of the feet, and remanded the generalized bilateral foot claim for additional development.  

The case was returned to the Board in August 2016, at which time the Board denied service connection for hemorrhoids, bilateral hearing loss, and tinnitus.  The Board additionally remanded a claim of service connection for a psychiatric disorder at that time, although during the remand, the Agency of Original Jurisdiction (AOJ) awarded service connection for a depressive disorder (claimed as PTSD) in a March 2017 rating decision.  Consequently, those issues are also considered final and will no longer be discussed in this decision.  

The Board also remanded for claims of service connection for bilateral feet, stomach ulcer, acid reflux, and sinus disorders additional development in August 2016.  Those claims have been returned to the Board at this time for further appellate review.  The Board has recharacterized the stomach ulcer and acid reflux issues as a singular gastrointestinal disorder issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The bilateral feet and psychiatric issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran currently has, or had at any time during the appeal period, an ulcer disorder.  

2.  The Veteran's GERD is not shown to have been incurred in or to otherwise be the result of military service.

3.  The Veteran's allergic rhinitis is not shown to have been incurred in or to otherwise be the result of military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a gastrointestinal disorder, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303 (2016).  

2.  The criteria for establishing service connection for sinus disorder, to include allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice in October and December 2008 letters to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Several VA medical opinions have been obtained, as discussed below, and the Board finds that the evidence of record is adequate at this time to adjudicate the Veteran's claims decided herein.  

The Board acknowledges that this case was the subject of a remand in August 2016, at which time the Board requested that outstanding VA treatment records be obtained, that the AOJ solicit information regarding private treatment for his gastrointestinal disorder, and that the AOJ obtain an addendum opinion regarding the sinus claim.  The Board notes that a September 2016 VA addendum opinion respecting the sinus claim was obtained, and as noted above the Board has found that opinion to be adequate.  Additionally, the AOJ associated VA treatment records through June 2016 with the claims file.  Finally, the AOJ asked the Veteran to identify and provide the requisite authorization for private treatment records in an August 2016 letter.  As of this decision, the Veteran has not responded to that letter.  Consequently, with respect to the gastrointestinal and sinus claims decided herein, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case as to those issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including peptic ulcers, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Peptic ulcers are included in this list.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Gastrointestinal Disorder

On appeal, the Veteran avers that his gastrointestinal disorder, including acid reflux and/or a stomach ulcer, is a result of his military service.  

The Veteran's service treatment records document that the Veteran did not have any stomach issues noted on his enlistment examination in October 1985.  Therefore, the Veteran is presumed sound as to his gastrointestinal system on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  The Veteran's separation examination was performed in March 1992, approximately 3 months before his separation.  At that time, the Veteran's stomach and gastrointestinal system was noted as normal.  The Veteran denied frequent indigestion and stomach, liver or intestinal trouble at that time.  

However, five days after his March 1992 separation examination, the Veteran sought treatment for stomach cramps, diarrhea, and nausea; he reported his symptoms began the night before.  He was diagnosed with gastroenteritis at that time and was put on quarters for 24 hours.  The next day, the Veteran again sought treatment for stomach pain and diarrhea.  The Veteran reported he felt better although he still had diarrhea, nausea and felt a bit queasy.  He was diagnosed with gastroenteritis and placed on quarters for another 24 hours.  No other treatment for any gastrointestinal complaints followed that episode of treatment.

The Board has reviewed the VA treatment records.  The first evidence of any gastrointestinal complaints after military service was in August 2004, when the Veteran complained of generalized abdominal pain, more intense on his left side, and that his abdomen felt "warm."  He denied any nausea, vomiting or loss of appetite at that time.  He reported that his abdominal pain had been present for 3-4 weeks.  

At that time, the Veteran reported that he was followed by a private physician for his abdominal pain, which included upper and lower endoscopies and that he had been treated for Helicobacter pylori (H. pylori) three years prior.  He denied pyrosis at that time.  His abdomen was benign on examination; no diagnosis of any condition was made at that time.  In July 2006, the Veteran was diagnosed with GERD and has been followed for that condition by VA since that time.  

In a December 2011 VA general medical examination, the Veteran reported that he had GERD for the last five or six years and was taking omeprazole; he also reported that he burped all the time.  No formal examination of his gastrointestinal disorder took place at that time, and the examiner did not further address that condition.  

The Veteran underwent a VA examination of that disorder in June 2013, at which time he was diagnosed with GERD and H. pylori.  During the examination, the Veteran reported symptoms of reflux esophagitis, abdominal pain, and intermittent diarrhea in service.  "He continues to have [the] same symptoms daily.  He was treated for H. pylori with minimal improvement.  Symptoms much better on omeprazole."  After examination of the Veteran, the examiner noted that the claims file was not available for review at that time; however, after reviewing the claims file, the examiner provided an addendum opinion in July 2015, which reads in total as follows:  

Veteran had 1 episode of acute viral gastroenteritis in service ([service treatment records] notes March 30 and 31, 1992).  This is a self limiting condition that did not lead to stomach ulcer or GERD.

Finally, the Board has reviewed the private treatment records which are of record; those records do not demonstrate any treatment for the claimed gastrointestinal disorder.  Additionally, following the August 2016 remand, the AOJ requested in an August 2016 letter that the Veteran identify any private treatment he may have had regarding his gastrointestinal problems, including the above noted private treatment, and to provide the requisite authorization forms.  The Veteran failed to respond to that letter.  

The Board finds that VA has complied with the duty to assist in this case.  Consequently, the Board will proceed to analyze the Veteran's claim based on the evidence of record at this time.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in his claim, including to cooperate in the efforts to adjudicate his claim and his failure to do so may subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record).  

Based on the evidence of record at this time, the Board finds that service connection for a gastrointestinal disorder must be denied.  

Initially, the Board reflects that there is no evidence of record that the Veteran has, at any time, suffered from a stomach ulcer of any type, particularly a peptic ulcer.  Although the Veteran has claimed such a disorder, the Veteran does not have the requisite medical training to diagnose that condition, nor is such capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Although there is no evidence of an ulcer disorder, the Veteran is clearly shown to have diagnoses of both H. pylori and GERD during the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Furthermore, the evidence of record does demonstrate that the Veteran was treated for gastroenteritis during military service.  Thus, the first two elements of service connection have been met in this case.  

As noted above, as the Veteran does not have a diagnosis of an ulcer disorder, presumptive service connection is not warranted in this case, as neither H. pylori or GERD are considered chronic diseases under the applicable regulations in this case.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Board further reflects that the need for a nexus opinion in this case is not abrogated, as-again-the Veteran does not a current ulcer disorder.  See 38 C.F.R. § 3.303(b); Walker, supra.  

Nevertheless, the Veteran's lay evidence regarding continuity of symptomatology since service is relevant in this case.  To that end, the Veteran-during his June 2013 VA examination-reported that the same symptoms he experienced during military service were the same symptoms he had at present; the Veteran's statements reflect an alleged continuity of symptomatology with the gastroenteritis symptoms he suffered in service.  

As to the Veteran's statements that his gastroenteritis symptomatology suffered in service have been chronic and continuous since service, the Board finds those statements to be not credible.  Specifically, the evidence demonstrates that the Veteran was treated for gastroenteritis symptoms during service for approximately three days.  After that period of time, the Veteran had no further complaints until many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The evidence reflects that the first mention of any gastrointestinal issues after military service were in 2004; although the private treatment records are not available to confirm this date of onset, if the Board were to generously read the Veteran's reported history, then the onset of those gastrointestinal symptoms was approximately in 2000 or 2001.  The Board notes that such evidence reflects an onset of symptomatology not during military service, but approximately 8 or 9 years after discharge therefrom.  

Moreover, the Veteran's reported onset and medical history in the 2004 VA treatment records and during the 2011 VA general medical examination conflict with the Veteran's later statements during his 2013 VA examination.  The Board finds the Veteran's earlier statements to be more credible and probative than his later 2013 statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Consequently, for the above reasons, the Board finds that the Veteran's lay statements-that the symptoms he currently suffers from are the same symptoms he had during service and that such have been chronic and continuous since service-to be not credible.  

As noted above, the Veteran is not competent to provide a nexus opinion in this case.  See Jandreau, supra; Jones, supra.  Thus, the sole evidence regarding a nexus in this case is the VA examiner's July 2015 addendum opinion.  The examiner opined that the Veteran's gastroenteritis in service was a "self-limiting condition," which did not lead to his current GERD disorder.  In other words, the Veteran's single bout of gastroenteritis in service was acute, resolved and did not result in a chronic disability.  There is no evidence of record to refute this finding and such evidence is the most probative evidence of record.  

Accordingly, as the evidence does not support a finding that the Veteran's GERD was incurred in or otherwise the result of military service, the Board must deny service connection for a gastrointestinal disorder, to include GERD, at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Sinus Disorder

On appeal, the Veteran avers that his sinus disorder, including allergic rhinitis, is a result of his military service.  

The Veteran's service treatment records document that he did not have any sinus issues noted on his enlistment examination in October 1985.  He is therefore presumed sound as to his sinuses on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  

In January 1988, the Veteran was shown to have sinus congestion since the night prior; he reported that his sinuses were dry and irritated and that he had pain with swallowing.  He was diagnosed with sinus problems and given a Sudafed.  No other service treatment records document any sinus issues during the balance of his military service.  The Veteran's separation examination was performed in March 1992, at which time his sinuses were noted as normal.  The Veteran denied ear, nose or throat trouble, chronic or frequent colds, hay fever, sinusitis, asthma, shortness of breath, or a chronic cough at that time.  

After service, the first indication of any sinus issue was in a February 2008 VA mental health record, at which time the Veteran indicated that he slept better after taking Benadryl the past two nights to treat his rhinitis.  At that time, a medication from VA for allergies, diphenhydramine, became pending.  No formal diagnosis of any sinus or rhinitis disorder was ever made, and it appears that the Veteran's prescription lapsed in December 2008.  After that, the Veteran had a single complaint of sinus and chest congestion in November 2009, which had been present for a week.  No sinus disorder was diagnosed at that time.  

The balance of the Veteran's VA treatment records, as well as the private treatment records associated with the claims file, do not demonstrate any treatment, diagnosis or complaints for any allergies, rhinitis, or sinus disorders.  

In a December 2011 VA general medical examination, the Veteran reported that he got 2-3 sinus infections a year that caused his ears to be stopped up.  He indicated that he was given some medication such as Amoxicillin at least twice a year which he got from an urgent care facility.  No formal examination of his sinus disorder took place at that time, and the examiner did not further address that condition.  

The Veteran underwent a VA examination of his sinus disorder in June 2013.  During the examination, the Veteran reported "a long history of sinus drainage and congestion."  He complained of frequent headaches and 6-8 sinus flare-ups a year, which he self-medicated.  He also reported frequent ear infections.  After examination, the Veteran was diagnosed with rhinitis.  The examiner noted a May 2013 CT scan of the sinuses was normal.  The examiner opined as follows:  

The claims folder was not available.  Both my exam[ination] and the normal sinus CT provides clear and convincing evidence that chronic sinusitis is not present.  When I viewed the images of the [May 2013] sinus CT, I failed to see any abnormality whatsoever and noted paranasal sinuses that were pristine in appearance.  The [V]eteran's [ear, nose and throat] exam[ination] was essentially clear, and I find no credible evidence that any "sinus condition" is present other than the [V]eteran's complaints that seem significantly out of proportion to physical findings noted from my exam[ination].  The [V]eteran's headaches would less likely than not be related to any "sinus condition."  The most that I could say at this time is that the [V]eteran exhibits signs and symptoms of no more than mild allergic rhinitis, if anything at all.  The [examination request] stated that the [V]eteran's service medical records showed that "the [V]eteran had complained of sinus congestion and was diagnosed with sinus problems in January 1988."  Also, "Post service [VA] treatment records . . . show a complaint of sinus congestion in November 2009."  It appears questionable, at best, whether any chronic sinus condition was present while on active duty and even at the present time.  However, I will need to review that claims folder before rendering a medical opinion as to whether present condition of mild allergic rhinitis might be related to sinus complaints in service.  

The examiner provided an addendum opinion in June 2015.  He noted that he reviewed the claims file, although he did not review the service treatment records.  He opined the Veteran's sinus disorder was less likely than not related to military service, and stated as follows:  

At the time of my [June 2013] exam[ination], I saw nothing more than signs and symptoms of MILD allergic rhinitis, which would unlikely constitute a chronic condition of any kind.  The [V]eteran's [May 2013] sinus CT showed paranasal sinuses in pristine condition.  A one-time only complaint of "sinus congestion" [in] January 1988 would NOT validate or even imply a chronic condition.  As I said earlier, no claims folder was available for my review, nor are [service treatment records] present [at this time].  Based on available information, it is less likely than not that any specific "sinus condition" might be related to military service.

Finally, the examiner provided the following addendum opinion in September 2016, after reviewing the entire claims file including the service treatment records:  

I did review the Veteran's [service treatment records] . . . as well as other pertinent documents . . .  including the [Board's August 2016] Remand, that failed to reveal evidence of any chronic sinus disability.  At separation from service, the Veteran checked "NO" to both "Ear, Nose, and Throat Trouble" and to "Sinusitis".  The exit exam[ination] also showed a normal [ear, nose and throat] exam[ination].  My [June 2013 VA] exam[ination] showed my [ear, nose and throat] exam[ination] was essentially clear, and I found no credible evidence that any "sinus condition" is present other than the Veteran's complaints that seemed significantly out of proportion to physical findings noted from my exam[ination].  I said the Veteran's headaches would less likely than not be related to any "sinus condition."  The most that I could say at that time was that the Veteran exhibits signs and symptoms of no more than mild allergic rhinitis, if anything at all.  The [examination request] stated that the [V]eteran's service medical records showed that "the Veteran had complained of sinus congestion and was diagnosed with sinus problems in January 1988."  Also, "Post [VA] service treatment records . . . showed a complaint of sinus congestion in November 2009."  Of course, none of this information would constitute a chronic condition of any significance.  Based on clear and convincing rationale from the above data, it is my opinion that it is less likely than not that any sinus disability was incurred in or aggravated by military service.

Based on the foregoing evidence, the Board finds that the claim for service connection for a sinus disorder must be denied.  

Initially, the Board reflects that the evidence demonstrates that the Veteran has a diagnosis of allergic rhinitis during the appeal period.  See McClain, supra.  Furthermore, the evidence reflects that the Veteran had sinus congestion and problems during military service.  Consequently, the first two elements of service connection are met in this case.  This case, therefore, turns on the nexus element.  

The Veteran appears to indicate that he had a long history of sinus issues, however he does not explicitly state that such problems began during military service during any statements of record or during his examinations.  

Insofar as the Veteran's statements can be implied to link his current disorder to the symptoms suffered in service, the Veteran cannot opine as to a nexus in this case as he lacks the medical expertise and knowledge required.  See Jandreau, supra.  Moreover, such statements would not abrogate the need for a nexus opinion in this case, as rhinitis is not a chronic disease under 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.303(b); Walker, supra.  

The only competent evidence regarding the nexus in this case is the June 2013 examiner's opinions.  Those opinions clearly indicate that the Veteran's sinus symptoms noted one time during the early portion of his military service were not chronic in nature.  The examiner further noted the lack of any sinus issues on the Veteran's separation from service, and noted the review of the Veteran's lay statements regarding his long history of sinus symptomatology.  Given the mild severity of the Veteran's symptoms and the other evidence of record, including the Veteran's lay statements, the examiner clearly opined that the Veteran's allergic rhinitis was less likely than not related to his military service.  There is no evidence of record to refute these findings and the Board finds them to be the most probative evidence of record.  

Accordingly, as the evidence does not support a finding that the Veteran's allergic rhinitis was incurred in or otherwise the result of military service, service connection for a sinus disorder, to include allergic rhinitis, must be denied based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a gastrointestinal disorder, to include GERD, is denied.  

Service connection for a sinus disorder, to include allergic rhinitis, is denied.  


REMAND

Respecting the psychiatric issue, the AOJ awarded service connection for a depressive disorder (claimed as PTSD) in a March 2017 rating decision; the AOJ assigned a 10 percent evaluation for that disability  

The Veteran submitted a March 2017 Notice of Disagreement, VA Form 21-0958, indicating that he disagreed with the assigned disability evaluation for his depressive disorder.  As a timely notice of disagreement with the initial evaluation for his depressive disorder has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of increased initial evaluation for depressive disorder (claimed as PTSD) is remanded at this time.

Regarding the bilateral feet, the Board requested a VA examination and medical opinion in the August 2016 remand.  An examination was accomplished in September 2016 and the examiner opined that the Veteran's pes planus and exostosis were "not aggravated or permanently worsened by military service or cold injury."  The Board reflects that, at least respecting the secondary service connection component of that opinion, the examiner used the incorrect standard for aggravation.  See 38 C.F.R. § 3.310; cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, with regards to plantar fasciitis and hallux valgus, the examiner only addressed the causation aspect of secondary service connection.  Likewise, the examiner opined that the DJD was most likely related to weightbearing over time, rather than due to service or his cold injury residuals; the examiner again did not address the totality of the secondary service connection theory of entitlement.  

Consequently, a remand of feet claim is necessary in order to obtain adequate VA examination and medical opinion so as to ensure compliance with the Board's previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall, supra.

Finally, on remand, it appears that the Veteran filed for a workers' compensation claim with regards to his bilateral feet disorder.  It does not appear that any attempt to obtain those records has been made and such should be accomplished on remand.  Also, on remand, any outstanding VA treatment and Vocational Rehabilitation and Counseling records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issue of increased initial evaluation for depressive disorder (claimed as PTSD).  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Undertake a search for all records pertinent to the Veteran's claim(s) for worker's compensation benefits as well as the medical records relied upon in considering any such claim(s).  The Veteran's assistance should be enlisted to obtain the records.  Any negative search should be noted in the record in a memorandum of unavailability and communicated to the Veteran.  

5.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's bilateral feet disorders, including pes planus, exostosis, degenerative joint disease (DJD), hallux valgus and plantar fasciitis, are due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all bilateral feet disorders found, including pes planus, exostosis, DJD, hallux valgus and plantar fasciitis.  Then, the examiner should opine as to the following:  

(a) Respecting the Veteran's pes planus, moderate asymptomatic pes planus was noted on his October 1985 enlistment examination; the Veteran is therefore not sound as to that disorder on entrance into military service.  

Accordingly, the examiner must opine whether the Veteran's pes planus was aggravated (i.e., permanently worsened beyond the normal progression of the disease) by his military service.  

In so discussing, the examiner should focus first on whether there is any permanent increase of the Veteran's pes planus during military service.  The examiner is reminded that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.  

Should a permanent increase in the Veteran's pes planus during military service be identified, the examiner should then opine whether there is clear and unmistakable evidence that the increase in symptomatology during service was due to the normal progression of that disease.  The examiner should explain in detail the clear and unmistakable evidence relied upon in the record on which to base this conclusion.

(b) Respecting any other bilateral foot disorders found, including exostosis, DJD, hallux valgus and plantar fasciitis, the examiner should opine whether such disorders at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include the noted treatment for foot problems therein.  

The examiner is reminded that no other bilateral foot disorders other than pes planus were noted on entrance into military service, and therefore the Veteran is presumed sound as to all other bilateral feet disorders other than pes planus on his entrance into military service.

The examiner should specifically address the Veteran's marching while wearing boots during military service.  The examiner should also address Dr. B.E.W.'s records, including his November 2006 and April 2007 letters/opinions, as well as Dr. W.R.V.'s September 2008 letter/opinion.

(c) Finally, the examiner should opine whether any of the above noted bilateral feet disorders was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine, bilateral hip, or cold injury residual disabilities, or the combined effects of those disabilities such as any abnormal gait or weightbearing as a result of those disabilities.  

If aggravation of any of the above bilateral feet disabilities by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his bilateral feet disabilities prior to aggravation by his service-connected disabilities.

With regards to the above, the examiner must address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral feet disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


